Citation Nr: 1541834	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to a rating in excess of 10 percent for right knee laxity.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel




INTRODUCTION

The Veteran served on active duty from November 1987 to June 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his right knee disabilities are more severe than contemplated by the currently assigned 10 percent ratings.  In his VA Form 9 the Veteran indicated that he had arthroscopic knee surgery in October 2012 and had been told by his VA doctor that he would need a total knee replacement in the future.  The Veteran has not had a VA examination since February 2012, which is prior to his October 2012 knee surgery.  As he has not had a VA examination since his surgery, the Board finds that a remand is needed in order to schedule the Veteran for a VA examination in order to determine the current severity of his service-connected degenerative joint disease and laxity of the right knee.   

The most recent VA treatment records in the claims file are dated in March 2013.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from March 2013 to the present and associate them with the claims file.

2.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected right knee degenerative joint disease and laxity.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  Any appropriate diagnostic testing, to include X-rays or magnetic resonant imaging tests (MRIs) should be conducted. 

All ranges of motion of the right knee should be tested and reported in degrees. 

The examiner should note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss. 

The examiner must also note the degree(s) of additional range of motion loss, or favorable or unfavorable ankylosis, due to pain on use and during flare-ups. 

If there is functional loss as a result of weakened movement, excess fatigability, or incoordination in the right knee, the examiner should express the degree of additional range of motion loss, or favorable or unfavorable ankylosis, due to any weakened movement, excess fatigability, or incoordination. 

The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of the right knee and, if so, its severity.

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).
 
4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental Statement of the Case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




